 

Exhibit 10.4

 

EXECUTION COPY

 

WARRANT AGREEMENT

 

WARRANT AGREEMENT (“Agreement”), dated as of March 6, 2008, by and between
POWER-ONE, INC., a Delaware corporation (the “Company”) and PWER BRIDGE, LLC, a
Nevada limited liability company (“PB”), the “Initial Registered Holder,” and,
collectively, with its permitted assignees, the “Registered Holder”).

 

WHEREAS, the Company and PB have agreed to amend and restate the terms of that
certain Loan Agreement, dated as of September 28, 2006 in order to, among other
things, extend the term of the related Note (the “Loan”); and

 

WHEREAS, in connection with such amendment, the Company has agreed to grant to
the Registered Holder a warrant (together with any replacement or substitute
warrant hereunder, the “Warrant”) on the date hereof (the “Issue Date”) to
purchase in the aggregate for the Registered Holder 2,000,000 shares (as
adjusted pursuant to Section 6.1) of the fully paid and nonassessable Common
Stock of the Company (each such term as defined herein) (the “Shares”) at a
purchase price equal to the Warrant Exercise Price (as defined herein) and on
the terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1

 

.1            Certain Definitions.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of the foregoing, the term “controls” (including the correlative meanings
“controlled by” or under “common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Close of Business” means 5:00 p.m. in the City of New York, New York.

 

“Closing Price” of a share of Common Stock on any Trading Day means (i) the last
reported sales price, regular way, for such Trading Day as reported on the
principal national securities exchange on which the Common Stock is listed or
admitted for trading or (ii) if the Common Stock is not listed or admitted for
trading on any national securities exchange, the last reported sales price,
regular way, for such Trading Day as reported on the National Market tier of The
Nasdaq Global Market or, if the Common Stock is not quoted on such National
Market tier, the average of the highest bid and lowest asked prices on such
Trading Day as reported on The Nasdaq Global Market, or (iii) if the Common 
Stock is not listed or admitted to trading on any

 

 

--------------------------------------------------------------------------------


 

national securities exchange or The Nasdaq Global Market, the average of the
highest bid and lowest asked prices on such Trading Day in the domestic
over-the-counter market as reported by the National Quotation Bureau
Incorporated, or any similar successor organization.

 

“Common Stock” means the common stock par value $0.001 per share, of the Company
as they exist on the date of this Agreement, any capital stock of the Company
into or for which such Common Stock may hereafter be changed, converted or
exchanged, and, where appropriate, the other securities or property (including
cash) acquirable upon exercise of a Warrant following the happening of certain
events as provided in Section 6.1 relating to fractional shares, or mergers,
consolidations or similar events contemplated herein. “

 

“Company” means Power-One, Inc., a Delaware corporation, and any successor (by
merger, consolidation, transfer or otherwise) to all, or substantially all, of
its business and assets.

 

“Convertible Securities” means any or all options, warrants, securities and
rights which are convertible into or exercisable or exchangeable for Common
Stock at the option of the holder thereof, or which otherwise entitle the holder
thereof to subscribe for, purchase or otherwise acquire Common Stock.

 

“Current Market Price”, on the Determination Date for any issuance of rights or
warrants or any distribution in respect of which the Current Market Price is
being calculated, shall mean the average of the daily Closing Prices of the
Common Stock for the shortest of:

 

the period of 30 consecutive Trading Days commencing 45 Trading Days before such
Determination Date;

 

the period commencing on the date next succeeding the first public announcement
of the issuance of rights or warrants or the distribution in respect of which
the Current Market price is being calculated and ending on the last full Trading
Day before such Determination Date; and

 

the period, if any, commencing on the date next succeeding the Ex- Dividend Date
with respect to the next preceding issuance of rights or warrants or
distribution for which an adjustment is required by the provisions of clause
(iv) of the first sentence of Section 6.1(a), Section 6.1(b) or Section 6.1(c),
and ending on the last full Trading Day before such Determination Date.

 

If the record date for an issuance of rights or warrants or a distribution for
which an adjustment is required by the provisions of clause (iv) of the first
sentence of Section 6.1(a), Section 6.1(b) or Section 6.1(c) (the “preceding
adjustment event”) precedes the record date for the issuance or distribution in
respect of which the Current Market Price is being calculated and the
Ex-Dividend Date for such preceding adjustment event is on or after the
Determination Date for the issuance or distribution in respect of which the
Current Market Price is being calculated, then the Current Market Price shall be
adjusted by deducting therefrom the fair market value (on the record date for
the issuance or distribution in respect of which the Current Market Price is

 

2

--------------------------------------------------------------------------------


 

being calculated), as determined in good faith by the Board of Directors, of the
capital stock, rights, warrants, assets or evidences of indebtedness issued or
distributed in respect of each share of Common Stock in such preceding
adjustment event.  Further, in the event that the Ex-Dividend Date (or in the
case of a subdivision, combination or reclassification, the effective date with
respect thereto) with respect to a dividend, subdivision, combination or
reclassification to which clauses (i), (ii), (iii) or (v) of the first sentence
of Section 6.1(a) applies occurs during the period applicable for calculating
the Current Market Price, then the Current Market Price shall be calculated for
such period in a manner determined in good faith by the Board of Directors to
reflect the impact of such dividend, subdivision, combination or
reclassification on the Closing Prices of the Common Stock during such period.

 

“Determination Date” for any issuance of rights or warrants or any distribution
to which Section 6.1(b) or Section 6.1(c) applies shall mean the earlier of
(i) the record date for the determination of stockholders entitled to receive
the rights or warrants or the distribution to which such Section applies and
(ii) the Ex-Dividend Date for such right, warrants or distribution.

 

“Ex-Dividend Date” shall mean the date on which “ex-dividend” trading commences
for a dividend, an issuance of rights or warrants or a distribution to which any
of Section 6.1(a), Section 6.1(b) or Section 6.1(c) applies in the
over-the-counter market or on the principal exchange on which the Common Stock
is then quoted or listed.

 

“Exercise Date” means, in connection with any exercise of a Warrant, the date as
of which all of the requirements of the first sentence of Section 3.2(a), as
modified by the provisions of Section 3.2(b), have first been satisfied with
respect to such Warrant exercise.

 

“HSR Act and Rules” means the Hart-Scott-Rodino Antitrust Improvement Act of
1976, as amended, and the rules and regulations thereunder.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, governmental agency or authority or other entity
and shall include any successor (by merger or otherwise) of such entity.

 

“SEC” means the Securities and Exchange Commission and any successor to the
functions of the Securities and Exchange Commission.

 

“Trading Day” means a day on which the principal national securities exchange on
which the Common Stock is listed or admitted to trading, or The Nasdaq Global
Market, as applicable, if the Common Stock is not listed or admitted to trading
on any national securities exchange, is open for the transaction of business
(unless such trading shall have been suspended for the entire day) or, if the
Common Stock is not listed or admitted to trading on any national securities
exchange or The Nasdaq Global Market, any Business Day.

 

3

--------------------------------------------------------------------------------


 

.2             Additional Definitions.

 

Agreement

 

Preamble

Change Event

 

6.1(h)

Company SEC Documents

 

4.1(a)(v)

Exchange Act

 

4.1(a)(i)

Exercise Period

 

3.1

Expiration Date

 

3.1

Extraordinary Cash Dividend

 

6.1(c)

Initial Registered Holder

 

Preamble

 

 

 

Issue Date

 

Preamble

Loan

 

Preamble

Preference Shares

 

4.1(a)(ii)

Registered Holder

 

4.1(a)(v)

Remaining Warrants

 

2.1(a)

Securities Act

 

4.1(a)(v)

Shares

 

4.1(a)(v)

PB

 

Preamble

Vesting Date

 

2.1(b)

Warrant

 

Preamble

Warrant Exercise Price

 

3.2(b)

 

.1            Terms Generally.  The definitions in Sections 1.1 and 1.2 shall
apply equally to both the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
All references herein to Sections and Exhibits shall be deemed references to
Sections of, and Exhibits to, this Agreement unless the context shall otherwise
require.  Unless the context shall otherwise require, any references to any
agreement or other instrument or statute or regulation are to it as amended and
supplemented from time to time (and, in the case of a statute or regulation, to
any successor provisions).  Any reference in this Agreement to a “day” or number
of “days” (without the explicit qualification of “Business”) shall be
interpreted as a reference to a calendar day or number of calendar days.  If any
action or notice is to be taken or given on or by a particular calendar day, and
such calendar day is not a Business Day, then such action or notice shall be
deferred until, or may be taken or given on, the next Business Day.  All
references to “dollar”, “$” or any variant thereof in this Agreement means
United States dollars.

 

SECTION 2

 

.1            Issuance of Warrant; Form of Warrant.

 

(a)           On the date hereof, the Company will issue and deliver to the
Initial Registered Holder its Warrant, which shall be in the form of Exhibit A
(the “Warrant”).

 

4

--------------------------------------------------------------------------------


 

(b)           The Warrant of the Registered Holder will vest and first become
exercisable in accordance with the following schedule (each such date of
vesting, herein a “Vesting Date”):

 

i.                Warrants for 500,000 shares will be immediately vested and
exercisable and during the Exercise Period, will not be subject to
relinquishment or termination upon repayment of the Loan or any other subsequent
event;

 

ii.             In the event the Loan has not been paid in full by the Close of
Business on September 30, 2008, Warrants for an additional 750,000 shares will
become vested and exercisable immediately after the Close of Business on such
date and during the Exercise Period, will not be subject to relinquishment or
termination upon repayment of the Loan or any other subsequent event; and

 

iii.          In the event the Loan has not been paid in full by the Close of
Business on March 31, 2009, Warrants for an additional 750,000 shares will
become vested and exercisable immediately after the Close of Business on such
date and during the Exercise Period, will not be subject to relinquishment or
termination upon repayment of the Loan or any other subsequent event.

 

For the avoidance of doubt, and solely as an example, to the extent the Loan is
paid in full after September 30, 2008 but on or before the Close of Business on
March 30, 2009, Warrants for a total of 1,250,000 shares (consisting of Warrants
for the original 500,000 shares plus 750,000 shares that vest on September 30,
2008) shall be vested and remain outstanding and shall be exercisable in
accordance with the terms of this Agreement, until the Close of Business on the
Expiration Date.

 

Notwithstanding anything to the contrary contained herein, upon the occurrence
of a Change Event, if any, the Warrants shall immediately vest and during the
Exercise Period, will not be subject to relinquishment or termination upon
repayment of the Loan or any other subsequent event.

 

(c)           The Warrant shall be executed on behalf of the Company by the
manual or facsimile signature of the President or other authorized officer of
the Company, under its corporate seal, affixed or in facsimile, attested by the
manual or facsimile signature of the Secretary or an Assistant Secretary of the
Company.

 

SECTION 3

 

.1            Exercise Period.  Vested Warrants shall be exercisable, in whole
or in part, at any time and from time to time, during the period beginning on
the respective Vesting Dates and ending, at the Close of Business on the fifth
(5th) anniversary of the Issue Date (or, if such day is not a Business Day, the
immediately succeeding Business Day) (such period, an “Exercise Period” and the
date on which the Exercise Period expires, the “Expiration Date”).

 

5

--------------------------------------------------------------------------------


 

.2            Method of Exercise; Payment; Issuance of New Warrant.

 

(a)           Any vested Warrant may be exercised by the Registered Holder, in
whole or in part, by the surrender of the Warrant (with the notice of exercise
in the form of Exhibit 1 thereto duly executed) at the principal office of the
Company and by the payment to the Company of an amount, in cash (by wire
transfer, certified or bank cashier’s check), equal to the Warrant Exercise
Price multiplied by the number of Shares then being purchased. Subject to
Section 7.5, within ten (10) days after the Exercise Date, the Company shall
cause to be issued and delivered to or upon the written order of the Registered
Holder, and in such name or names as the Registered Holder may designate, a
certificate for the Shares so purchased and, unless such Warrant has been fully
exercised or has expired, a new Warrant representing the portion of the Shares,
if any, with respect to which such Warrant shall not then have been exercised. 
Such certificates shall be deemed to have been issued and any Person so
designated to be named therein shall be deemed to have become the holder of
record of such Shares, and shall possess all rights of a stockholder with
respect to such Shares, as of the Exercise Date.

 

(b)           In lieu of payment of the Warrant Exercise Price by cash  (by wire
transfer, certified or bank cashier’s check), the Registered Holder may elect to
exchange all or some of the vested Warrant for shares of Common Stock equal to
the value of the amount of the Warrant being exchanged on the date of exchange. 
If the Registered Holder elects to exchange this Warrant as provided in this
Section 3.2(b), the Registered Holder will tender to the Company the vested
Warrant for the amount being exchanged, along with written notice of the
Registered Holder’s election to exchange some or all of the vested Warrant, and
the Company will issue to the Registered Holder the number of shares of the
Common Stock computed using the following formula:

 

X = Y (A-B)

A

 

Where X = the number of shares of Common Stock to be issued to the Registered
Holder;

 

Y = the number of shares of Common Stock purchasable under the amount of the
Warrant being exchanged (as adjusted to the date of such calculation);

 

A = the Current Market Price of one share of the Common Stock; and

 

B = Warrant Exercise Price (as adjusted to the date of such calculation).

 

All references herein to an “exercise” of the Warrant will include an exchange
pursuant to this Section 3.2(b)

 

(c)           The initial exercise price of the Warrant (as the same may be
adjusted from time to time pursuant to Section 6.1, the “Warrant Exercise
Price”) with respect to each share of Common Stock shall be equal to $2.50.

 

6

--------------------------------------------------------------------------------


 

SECTION 4

 

.1            Representations and Warranties of the Company; Certain Covenants.

 

(a)           The Company represents and warrants to the Registered Holder that:

 

Organization and Standing.  The Company (x) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and is duly qualified or licensed to do business and in good
standing in each jurisdiction in which the failure to be so qualified or
licensed and in good standing (individually or in the aggregate) would have a
material adverse effect on the Company, and (y) has all requisite corporate
power and authority necessary to enable it to carry on its business as now
conducted, to enter into this Agreement, to issue the Warrant and to carry out
the transactions contemplated hereby and thereby.  True and accurate copies of
the Company’s Amended and Restated Certificate of Incorporation and Bylaws, each
as amended and as currently in effect, have been made available to the Initial
Registered Holder through the Company’s filings with the SEC pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) prior to
December 31, 2007, and such documents constitute all of the constitutive or
governing documents of the Company.

 

Authorization.  All corporate action on the part of the Company and its
officers, directors and shareholders necessary for the authorization, execution
and delivery of, and the performance of  all obligations of the Company under,
this Agreement and, upon issuance in accordance with the terms of this
Agreement, the Warrant, and for the authorization, issuance and delivery of the
Warrant and of the Shares issuable upon exercise of the Warrant has been taken. 
This Agreement has been duly executed and delivered by the Company, and this
Agreement constitutes, and the Warrant when issued and delivered in accordance
with the terms of this Agreement shall constitute, the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, subject to:  (x) judicial principles respecting election
of remedies or limiting the availability of specific performance, injunctive
relief and other equitable remedies; and (y) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
generally relating to or affecting creditors’ rights.

 

No Conflicts.  The execution and delivery by the Company of this Agreement and
the Warrant and the performance by the Company of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby do not and  will not conflict with, result in any violation of or
default (with or without notice or lapse of time or both) under, give rise to a
right of termination, cancellation or acceleration or any material obligation or
to the loss of any material benefit under or result in or require the creation,
imposition or extension of any lien, security interest, restriction or other
encumbrance upon any of the Company’s properties or assets (other than those
imposed under this Agreement or the Warrant) under (i) any oral or written
contract, indenture, mortgage, lease, deed, commitment, agreement, arrangement
or legally binding understanding or instrument, (ii) any provision of its

 

7

--------------------------------------------------------------------------------


 

constitutive or governing documents or (iii) any law, statute, ordinance, rule,
regulation, judgment, order, decree or arbitral award, except for any such
conflicts, violations, defaults, rights, obligations or losses that,
individually or in the aggregate, would not have a material adverse effect on
the Company or its ability to consummate the transactions contemplated under
this Agreement or the Warrant.

 

(b)           Reservation of Shares; Stock Fully Paid; Validity of Stock and
Warrant.  The Shares, when issued upon exercise of the Warrant, shall be duly
authorized, validly issued, fully paid, nonassessable, and free from all taxes
(other than income taxes with respect to dividends or distributions thereon and
taxes arising from the disposition thereof), liens, charges, security interests,
restrictions and other encumbrances (except restrictions set forth in this
Agreement or otherwise imposed under applicable securities laws).  The Company
will at all times during the Exercise Period  reserve and keep available, free
from preemptive rights, out of the aggregate of its authorized but unissued
Common Stock, or its authorized and issued Common Stock held in treasury, for
the purpose of enabling it to satisfy any obligation to issue Shares upon
exercise of Warrant, the full number of Shares deliverable upon the exercise of
the outstanding Warrant.  Before taking any action which would cause an
adjustment pursuant to Section 6 reducing the Warrant Exercise Price below the
then par value (if any) of the Shares issuable upon exercise of the Warrant, the
Company will take any corporate action that may, in the opinion of its counsel
(which may be counsel employed by the Company), be necessary in order that the
Company may validly and legally issue fully paid and nonassessable Shares at the
Warrant Exercise Price as so adjusted.

 

(c)           Taxes.  The Company shall pay any and all issue, documentary stamp
or other taxes (other than applicable income taxes) that may be payable in
respect of any issuance or delivery of Shares.  The Company shall not, however,
be required to pay any tax which may be payable in respect of any transfer
involved in the issuance and delivery of Shares in a name other than that of a
Registered Holder, and no such issuance or delivery shall be made unless and
until the Person to which issuance and delivery is to be made has paid to the
Company the amount of any such tax, or has established, to the satisfaction of
the Company, that such tax has been paid.

 

(d)           Registration Rights Agreement.  [On the date hereof,] the Borrower
shall deliver a Registration Rights Agreement to the Initial Registered Holder,
in a form reasonably satisfactory to the Initial Registered Holder, which shall
provide for the filing with the SEC and continued effectiveness of a
registration statement on Form S-3 to provide for the sale, from time to time,
by the Registered Holder of the Shares into which any of the Warrants have been
exercised.

 

SECTION 5

 

.1            Representations and Warranties of the Registered Holder.  The
Initial Registered Holder hereby makes the following representations and
warranties for the benefit of the Company:

 

(a)           Authorization.  All corporate action on the part of the Initial
Registered Holder that is necessary for the execution, delivery and performance
by the Initial Registered

 

8

--------------------------------------------------------------------------------


 

Holder of its obligations under this Agreement has been taken.  This Agreement
has been duly executed and delivered by the Initial Registered Holder, and this
Agreement constitutes the legal, valid and binding obligation of the Initial
Registered Holder, enforceable against it in accordance with its terms, subject
to:  (i) judicial principles respecting election of remedies or limiting the
availability of specific performance, injunctive relief and other equitable
remedies; and (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights.

 

(b)           Restrictions under Securities Laws.   The Initial Registered
Holder is an “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act.  The Warrant and, if exercised, the Shares
are being acquired by the Initial Registered Holder for its own account for
investment and not with a view to the public distribution or resale thereof. 
The Initial Registered Holder understands that the Warrant and Shares have not
been registered under the Securities Act or any state securities or blue sky
laws, by reason of their issuance in a transaction exempt from the registration
requirements thereunder and may not be resold unless the subsequent disposition
thereof is registered thereunder or is exempt from registration thereunder.

 

SECTION 6

 

.1            Adjustment of Warrant Exercise Price and Number of Shares
Purchasable.  The Warrant Exercise Price of the Warrant and the number of Shares
purchasable upon the exercise of the Warrant are subject to adjustment from time
to time as set forth in this Section 6.1.

 

(a)           In case the Company shall at any time after the date of this
Agreement: (i) pay a dividend to all the holders of the Common Stock in shares
of Common Stock, (ii) subdivide the outstanding shares of Common Stock into a
greater number of shares,  (iii) combine the outstanding shares of Common Stock
into a smaller number of shares, (iv) pay a dividend to all the holders of the
Common Stock in shares of its capital stock (other than Common Stock), or
(v) issue any shares of its capital stock by reclassification of the shares of
Common Stock (other than any reclassification by way of merger or binding share
exchange that is subject to Section 6.1(h)), the Warrant Exercise Price, and the
number and kind of Shares receivable upon exercise, in effect at the time of the
record date for such dividend or of the effective date of such subdivision,
combination or reclassification shall be proportionately adjusted so that the
holder of the Warrant exercised after such time shall be entitled to receive the
aggregate number and kind of Shares which, if such Warrant had been exercised
immediately prior to such time, he would have owned upon such exercise and been
entitled to receive by virtue of such dividend, subdivision, combination or
reclassification.  Such adjustment shall be made successively whenever any event
listed above shall occur.  Subject to Section 6.1(f), for a dividend or
distribution, the adjustment shall become effective immediately after the record
date for the dividend or distribution, and for a subdivision, combination or
reclassification, the adjustment shall become effective immediately after the
effective date of the subdivision, combination or reclassification.

 

(b)           In case the Company shall issue rights or warrants to all holders
of Common Stock entitling them (for a period expiring within 45 days after the
record date for the

 

9

--------------------------------------------------------------------------------


 

determination of stockholders entitled to receive such rights or warrants) to
subscribe for or purchase shares of Common Stock (or Convertible Securities) at
a price per share (or having a conversion price per share, after adding thereto
an allocable portion of the exercise price of the right or warrant to purchase
such Convertible Securities, computed on the basis of the maximum number of
shares of Common Stock issuable upon conversion of such Convertible Securities)
less than the Current Market Price per share on the Determination Date, the
Warrant Exercise Price shall be adjusted by multiplying the Warrant Exercise
Price in effect immediately prior to such record date by a fraction, of which
the numerator shall be the number of shares of Common Stock outstanding on such
record date plus the number of shares which the aggregate offering price of the
total number of shares of Common Stock so offered (or the aggregate initial
conversion price of the Convertible Securities so offered, after adding thereto
the aggregate exercise price of the rights or warrants to purchase such
Convertible Securities) to holders of Common Stock (and to holders of
Convertible Securities referred to in the following paragraph if the
distribution to which this Section 6.1(b) applies is also being made to such
holders) would purchase at such Current Market Price, and of which the
denominator shall be the number of shares of Common Stock outstanding on such
record date plus the number of additional shares of Common Stock so offered for
subscription or purchase (or into which the Convertible Securities so offered
are initially convertible).  The adjustment contemplated by this
Section 6.1(b) shall be made successively whenever any such rights or warrants
are issued and shall become effective immediately after the Close of Business on
such record date; however, to the extent that shares of Common Stock (or
Convertible Securities) have not been issued when such rights or warrants expire
(or, in the case of rights or warrants to purchase Convertible Securities which
have been exercised, if all of the shares of Common Stock issuable upon
conversion of such Convertible Securities have not been issued prior to the
expiration of the conversion right thereof), the Warrant Exercise Price shall be
readjusted (but only with respect to Warrant exercised after such expiration) to
the Warrant Exercise Price which would then be in effect had the adjustments
made upon the issuance of such rights or warrants been made upon the basis of
delivery of only the number of shares (or Convertible Securities) actually
issued upon the exercise of such rights or warrants (or the conversion of such
Convertible Securities).

 

For purposes of this Section 6.1(b) the number of shares of Common Stock
outstanding on any record date shall be deemed to include the maximum number of
shares of Common Stock the issuance of which would be necessary to effect the
full exercise, exchange or conversion of all Convertible Securities outstanding
on such record date which are then exercisable, exchangeable or convertible at a
price (before giving effect to any adjustment to such price for the distribution
to which this Section 6.1(b) is being applied) equal to or less than the Current
Market Price per share of Common Stock on the applicable Determination Date, if
all of such Convertible Securities were deemed to have been exercised, exchanged
or converted immediately prior to the opening of business on such record date. 
In case any subscription price may be paid in a consideration part or all of
which shall be in a form other than cash, the value of such consideration shall
be as determined by the Board of Directors of the Company.  Shares of Common
Stock owned by or held for the account of the Company or any majority owned
subsidiary shall not be deemed outstanding for the purpose of any computation
under this Section 6.1(b).

 

10

--------------------------------------------------------------------------------

 


 

(c)           In case the Company shall distribute to all holders of Common
Stock evidences of its indebtedness or assets or subscription rights or warrants
(excluding (x) dividends or distributions referred to in Section 6.1(a) and
distributions of rights or warrants referred to in Section 6.1(b) and (y) cash
dividends or other cash distributions, unless such cash dividends or cash
distributions are Extraordinary Cash Dividends), the Warrant Exercise Price
shall be adjusted by multiplying the Warrant Exercise Price in effect
immediately prior to the record date for the determination of stockholders
entitled to receive such distribution by a fraction, of which the numerator
shall be the number of shares of Common Stock outstanding on such record date
multiplied by the Current Market Price on the Determination Date, less the fair
market value (as determined by the Board of Directors of the Company) on such
record date of the evidences of indebtedness, assets, subscription rights or
warrants to be distributed to the holders of Common Stock (and to the holders of
Convertible Securities referred to below if the distribution to which this
Section 6.1(c) applies is also being made to such holders), and of which the
denominator shall be the number of shares of Common Stock outstanding on such
record date multiplied by such Current Market Price.  For purposes of this
Section 6.1(c), the number of shares of Common Stock outstanding on any record
date shall be deemed to include the maximum number of shares of Common Stock the
issuance of which would be necessary to effect the full exercise, exchange or
conversion of all Convertible Securities outstanding on such record date which
are then exercisable, exchangeable or convertible at a price (before giving
effect to any adjustment to such price for the distribution to which this
Section 6.1(c) is being applied) equal to or less than the Current Market Price
per share of Common Stock on the applicable Determination Date, if all of such
Convertible Securities were deemed to have been exercised, exchanged or
converted immediately prior to the opening of business on such record date.

 

For purposes of this Section 6.1(c), the term “Extraordinary Cash Dividend”
shall mean any cash dividend with respect to the Common Stock the amount of
which, together with the aggregate amount of cash dividends on the Common Stock
to be aggregated with such cash dividend in accordance with the following
provisions of this paragraph, equals or exceeds the threshold percentage set
forth below in the following sentence.  If, upon the date prior to the
Ex-Dividend Date with respect to a cash dividend on Common Stock, the aggregate
of the amount of such cash dividend together with the amounts of all cash
dividends on the Common Stock with Ex-Dividend Dates occurring in the 365
consecutive day period ending on the date prior to the Ex-Dividend Date with
respect to the cash dividend to which this provision is being applied (other
than any such other cash dividends with Ex-Dividend Dates occurring in such
period for which a prior adjustment to the Warrant Exercise Price was previously
made under this Section 6.1(c)) equals or exceeds on a per share basis 50% of
the average of the Closing Prices during the period beginning on the date after
the first such Ex-Dividend Date in such period and ending on the date prior to
the Ex-Dividend Date with respect to the cash dividend to which this provision
is being applied (except that if no other cash dividend has had an Ex-Dividend
Date occurring in such period, the period for calculating the average of the
Closing Prices shall be the period commencing 365 days prior to the date
immediately prior to the Ex-Dividend Date with respect to the cash dividend to
which this provision is being applied), such cash dividend together with each
other cash dividend with an Ex-Dividend Date occurring in such 365-day period
that is aggregated with such cash dividend in accordance with this paragraph
shall be deemed to be an Extraordinary Cash Dividend.

 

11

--------------------------------------------------------------------------------


 

The adjustment pursuant to the foregoing provisions of this Section 6.1(c) shall
be made successively whenever any distribution to which this
Section 6.1(c) applies is made, and shall become effective immediately after the
record date for the determination of stockholders entitled to receive the
distribution.  Shares of Common Stock owned by or held for the account of the
Company or any majority owned subsidiary shall not be deemed outstanding for the
purposes of any such adjustment.

 

(d)           In the event that this Section 6.1 requires adjustments to the
Warrant Exercise Price and number of Shares purchasable under more than one of
clause (iv) of the first sentence of Section 6.1(a), Section 6.1(b) or
Section 6.1(c), and the record dates for the distribution giving rise to such
adjustments shall occur on the same date, then such adjustments shall be made by
applying, first, the provisions of Section 6.1(a), second the provisions of
Section 6.1(c) and, third, the provisions of Section 6.1(b).

 

(e)           No adjustment in the Warrant Exercise Price shall be required if
the amount of such adjustment shall be less than 25 cents per Share; provided,
however, that any adjustments which by reason of this subsection (e) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.  All calculations under this Section 6.1 shall be made to
the nearest cent or to the nearest one-hundredth of a Share, as the case may be.

 

(f)            In any case in which this Section 6.1 shall require that an
adjustment in the Warrant Exercise Price be made effective as of the record date
for a specified event, the Company may elect to defer until the occurrence of
such event (x) issuing to the holder of the Warrant exercised after such record
date the Shares, if any, issuable upon such exercise over and above the Shares,
if any, issuable upon such exercise on the basis of the Warrant Exercise Price
in effect prior to such adjustment and (y) paying to such holder cash or its
check in lieu of any fractional interest to which such holder would be entitled
pursuant to Section 6.2; provided, however, that the Company shall deliver to
such holder a due bill or other appropriate instrument evidencing such holder’s
right to receive such additional Shares and such cash upon the occurrence of the
event requiring such adjustment.

 

(g)           Upon each adjustment of the Warrant Exercise Price as a result of
the calculations made in subsections (a), (b), (c) or (i) of this Section 6.1,
each Warrant outstanding prior to the making of the adjustment in the Warrant
Exercise Price shall thereafter evidence the right to purchase, at the adjusted
Warrant Exercise Price, that number of Shares (calculated to the nearest
hundredth) obtained by (A) multiplying the number of Shares purchasable upon
exercise of a Warrant prior to adjustment of the number of Shares by the Warrant
Exercise Price in effect prior to adjustment of the Warrant Exercise Price and
(B) dividing the product so obtained by the Warrant Exercise Price in effect
after such adjustment of the Warrant Exercise Price.

 

(h)           If the Company consolidates with or merges into, or transfers
(other than by mortgage or pledge) its properties and assets substantially as an
entirety to, another Person or the Company is a party to a merger or binding
share exchange which reclassifies or changes its outstanding Common Stock (any
such event a “Change Event”), the Company (or its successor in such transaction)
or the transferee  of such properties and assets shall make appropriate
provision

 

12

--------------------------------------------------------------------------------


 

so that the Warrant then outstanding shall thereafter be exercisable, upon the
terms and conditions specified in this Agreement, for the kind and amount of
securities, cash or other assets receivable upon such transaction by a holder of
the number of Shares purchasable upon exercise of such Warrant immediately
before the effective date of such transaction (assuming, to the extent
applicable, that such holder failed to exercise any rights of election with
respect thereto, and received per Share the kind and amount of securities, cash
or other assets received per share of Common Stock by a plurality of the
nonelecting shares of Common Stock); and in any such case, if necessary, the
provisions set forth in this Section 6.1 with respect to the rights and
interests thereafter of the holders of the Warrant shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to any such
other securities or assets thereafter deliverable on the exercise of the
Warrant.  The subdivision or combination of the Common Stock at any time
outstanding into a greater or lesser number of shares of Common Stock shall not
be deemed to be a reclassification of the Common Stock for the purposes of this
subsection.  The Company shall not effect any such consolidation, merger,
transfer or binding share exchange unless prior to or simultaneously with the
consummation thereof the successor (if other than the Company) resulting from
such consolidation or merger or the Person purchasing such assets or other
appropriate Person shall assume, by written instrument, the obligation to
deliver to the holder of the Warrant such securities, cash or other assets as,
in accordance with the foregoing provisions, such holders may be entitled to
purchase and the other obligations under this Agreement.

 

(i)            The Company may make such reductions in the Warrant Exercise
Price, in addition to those required by subsections (a), (b) and (c) of this
Section 6.1, as it shall in its sole discretion determine to be advisable.

 

.2            Fractional Shares.  If the number of Shares purchasable upon the
exercise of the Warrant is adjusted pursuant to of Section 6.1(g), the Company
shall nonetheless not be required to issue fractions of Shares upon exercise of
the Warrant or to distribute share certificates which evidence fractional
Shares.  In lieu of fractional Shares, there shall be paid to the Registered
Holder at the time the Warrant is exercised as herein provided an amount in cash
equal to the same fraction of the current market value of a Share.  For purposes
of this Section 6.2, the current market value of a Share shall be the Closing
Price of a Share for the Trading Day immediately prior to the date of such
exercise.

 

.3            Notices to Warrantholder.

 

(a)           Upon any adjustment of the Warrant Exercise Price pursuant to
Section 6.1, the Company within 20 days thereafter shall cause to be given to
the Registered Holder written notice of such adjustment setting forth the
Warrant Exercise Price after such adjustment and setting forth in reasonable
detail the method of calculation and the facts upon which such calculations are
based and setting forth the number of Shares (or portion thereof) purchasable
upon exercise of a Warrant after such adjustment in the Warrant Exercise Price. 
Where appropriate, such notice may be given in advance and included as a part of
the notice required to be mailed under the provisions of Section 6.3(b).

 

13

--------------------------------------------------------------------------------


 

(b)           In case:

 

the Company shall authorize the issuance to all holders of Common Stock of
rights or warrants to subscribe for or purchase shares of Common Stock or of any
other subscription rights or warrants; or

 

the Company shall authorize the distribution to all holders of Common Stock of
evidences of its indebtedness or assets (other than dividends payable in Common
Stock); or

 

of any consolidation, merger or binding share exchange to which the Company is a
party and for which approval of any shareholders of the Company is required, or
of the conveyance or transfer of the properties and assets of the Company as, or
substantially as, an entirety, or of any reclassification or change of
outstanding Shares issuable upon exercise of the Warrant (other than a change in
par value, or from par value to no par value, or from no par value to par value,
or as a result of a subdivision or combination); or

 

of the voluntary or involuntary dissolution, liquidation or winding up of the
Company; or

 

the Company proposes to take any action (other than actions of the character
described in Section 6.1(a), except as required under (iii) above) which would
require an adjustment of the Warrant Exercise Price pursuant to Section 6.1;

 

then the Company shall cause to be given to the Registered Holder at least 20
days (or 10 days in any case specified in clauses (i) or (ii) above) prior to
the applicable record or effective date hereinafter specified, a written notice
stating (x) the date as of which the holders of record of Common Stock to be
entitled to receive any such rights, warrants or distribution are to be
determined, or (y) the date on which any such consolidation, merger, binding
share exchange, conveyance, transfer, dissolution, liquidation or winding up is
expected to become effective, and the date as of which it is expected that
holders of record of Common Stock shall be entitled to exchange their shares of
Common Stock for securities or other property, if any, deliverable upon such
reclassification, consolidation, merger, binding share exchange, conveyance,
transfer, dissolution, liquidation or winding up.  The failure to give the
notice required by this Section 6.3(b) or any defect therein shall not affect
the legality or validity of any distribution, right, warrant, consolidation,
merger, binding share exchange, conveyance, transfer, dissolution, liquidation
or winding up, or the vote upon any such action.

 

SECTION 7

 

.1            Loss or Mutilation. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership, and the loss, theft, destruction
or mutilation, of a certificate representing a Warrant, and of indemnity
reasonably satisfactory to it, and (in the case of mutilation) upon surrender
and cancellation of such Warrant, the Company will execute and deliver in lieu
thereof a new certificate representing such Warrant of like tenor.

 

14

--------------------------------------------------------------------------------


 

.2            No Rights or Liabilities as Stockholder. Nothing contained in this
Agreement or in the Warrant shall be construed as conferring upon the holders
thereof the right to vote or to consent or to receive notice as shareholders in
respect of the meetings of shareholders for the election of directors of the
Company or any other matter or any rights whatsoever as shareholders of the
Company.

 

.3            Governmental Approvals; Regulatory Compliance; Standstill Period.

 

(a)           The Company shall from time to time take all action that may be
necessary to obtain and keep effective any and all permits, consents and
approvals of governmental agencies and authorities and filings under federal and
state laws or with any securities exchange or association on which the Common
Stock is listed, which may be or become requisite in connection with the
issuance, sale, transfer and delivery of the Warrant, the exercise of the
Warrant and the issuance, sale, transfer and delivery of the Shares issued upon
exercise of the Warrant; provided, however, the foregoing shall not be construed
to impose upon the Company any obligation to register the issuance to or resale
by the Registered Holder of the Shares under the Securities Act or any state
securities laws.

 

(b)           Without limiting the generality of the foregoing, in the event
that the Company or the Registered Holder reasonably believes that the exercise
of a Warrant and issuance of Shares acquirable upon such exercise requires prior
compliance with the HSR Act and Rules, then any such exercise shall be
contingent upon such prior compliance and shall, subject to effecting such
compliance, be effective as of the Exercise Date.  In the event that compliance
with the HSR Act and Rules with respect to a Warrant exercise is effected after
the Expiration Date, such expiration of the Warrant shall not affect the
Registered Holder’s right to exercise in accordance with a notice of exercise
delivered to the Company in compliance with Section 3.2 prior to such Expiration
Date.  To effect such compliance, the Company and the Registered Holder will,
promptly following receipt by the Company of such Registered Holder’s notice of
exercise or other written request, use their respective commercially reasonable
efforts to make all filings necessary to cause the expiration or termination of
any applicable waiting period under the HSR Act and Rules.  Each of the Company
and the Registered Holder shall bear and pay the costs or expenses that it
incurs in complying with this Section 7.3, except that the Registered Holder
shall pay any fee payable to the Federal Trade Commission or the Department of
Justice (or any other governmental body then having jurisdiction with respect to
the HSR Act and Rules) in connection with the filing of any reports under the
HSR Act and Rules.

 

.4            Mechanics and Effects of Transfer.  An assignment, conveyance or
other transfer of the Warrant or the rights hereunder shall be made on the books
of the Company maintained for such purpose at the principal office of the
Company upon surrender of any the Warrant together with a properly completed
assignment in the form of Exhibit 2 to the form of Warrant attached hereto duly
executed by the Registered Holder.  Upon any such registration of transfer, a
new Warrant shall be issued to the transferee and the surrendered Warrant shall
be canceled.  Notwithstanding the foregoing, the Warrant and the rights under
this Agreement may not be assigned, conveyed or transferred unless (i) such
assignment, conveyance or transfer complies with all applicable securities laws
and the provisions of this Agreement, including Section 7.5,

 

15

--------------------------------------------------------------------------------


 

and (ii) the transferee agrees in writing to be bound by the terms of this
Agreement, including  the restrictions set forth in Section 7.5.

 

.5            Legends; Notations.

 

(a)           The certificates evidencing the Warrant and the Shares shall be
imprinted with conspicuously noted legends substantially in the form of the
legends set forth on the form of Warrant annexed as Exhibit A and any legend
required by any applicable state securities law.

 

(b)           The Company shall make a notation on its stock books regarding the
restrictions on transfer of the Warrant and Shares required by applicable
securities and other laws and imposed pursuant to this Agreement and will
transfer securities on the books of the Company only to the extent not
inconsistent therewith. Without limiting the generality of the foregoing, the
Company shall refuse to register any transfer of the Warrant or Shares not made
in accordance with the registration requirements of the Securities Act or
pursuant to an applicable exemption from registration under the Securities Act.

 

SECTION 8

 

.1            Notices.  Any notice required or permitted under this Agreement
shall be in writing and shall be delivered by hand or overnight courier service
or by certified or registered mail, postage prepaid, return receipt requested,
or by telecopier (answer back received), to the applicable party at its address
set forth below (or to such other address or attention of such other Person as
any party shall advise the other parties in writing).  Notice shall be deemed
given upon actual receipt thereof.

 

To the Company:

 

Power-One, Inc.

 

 

740 Calle Plano

 

 

Camarillo, California 93012-8583

 

 

Telecopier No.: 805-383-5898

 

 

Attention: Randy Holliday, General Counsel

 

 

 

With a copy to:

 

O’Melveny & Myers LLP

 

 

1999 Avenue of the Stars

 

 

Los Angeles, California 90067

 

 

Telecopier No.: (310) 246-6779

 

 

Attention: David J. Johnson, Jr.

 

 

 

To PB:

 

PWER Bridge, LLC

 

 

c/o Stephens Inc.

 

 

111 Center Street

 

 

Little Rock, AR 72201

 

 

Telecopier No: 501-377-2677

 

 

Attention: Bill Keisler, Associate General Counsel

 

16

--------------------------------------------------------------------------------


 

With a copy to:

 

Lionel Sawyer & Collins

 

 

300 South Fourth Street, Suite 1700

 

 

Las Vegas, Nevada 89101

 

 

Telecopier No: 702-383-8845

 

 

Attention: Matthew Watson

 

.2            Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal or unenforceable, that
provision will be enforced to the maximum extent permissible so as to effect the
intent of the parties, and the validity, legality and enforceability of the
remaining provisions shall in no way be affected, impaired or invalidated.

 

.3            Headings. The headings set forth in this Agreement are for
convenience of reference only and shall not be deemed to constitute a part
hereof.

 

.4            Governing Law.  This Agreement and the Warrant shall be construed
and enforced in accordance with, and governed by, the internal laws of the State
of Delaware, notwithstanding any otherwise applicable conflicts of laws
principles.

 

.5            Successors and Assigns; No Third Party Beneficiaries.  This
Agreement and the rights and obligations set forth herein shall inure to, and
shall be binding upon, the Company and the Registered Holder and each of their
respective successors and permitted assigns.  Nothing in this Agreement, express
or implied, is intended to confer upon any third party any rights, remedies,
obligations or liabilities under, or by reason of, this Agreement, except as
expressly provided in this Agreement.

 

.6            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same agreement.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Registered Holder have executed this
Agreement as of March 6, 2008.

 

 

POWER-ONE, INC.

 

 

 

 

 

By:

/s/ R. HOLLIDAY

 

 

Name:

Randall H. Holliday

 

 

Title:

Secretary

 

 

 

 

 

PWER BRIDGE, LLC.

 

 

 

 

 

By:

/s/ WILLIAM B. KEISLER

 

 

Name:

William B. Keisler

 

 

Title:

Authorized Representative

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(FORM OF WARRANT CERTIFICATE)

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED OR SOLD EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO COVENANTS IN THAT
CERTAIN WARRANT AGREEMENT (THE “WARRANT AGREEMENT”) DATED AS OF MARCH 6, 2008 BY
AND BETWEEN THE COMPANY AND THE CERTAIN INITIAL REGISTERED HOLDER NAMED THEREIN
CONTAINING, AMONG OTHER THINGS, RESTRICTIONS ON THE SALE, TRANSFER OR OTHER
DISPOSITION OF SUCH SECURITIES.  A COPY OF THE WARRANT AGREEMENT MAY BE OBTAINED
FROM THE SECRETARY OF THE COMPANY WITHOUT CHARGE UPON WRITTEN REQUEST.

 

VOID AFTER 5:00 P.M. NEW YORK CITY TIME
ON THE EXPIRATION DATE

 

SEE TERMS OF THE WARRANT AGREEMENT REFERRED TO HEREIN
FOR OTHER TERMS RELATING TO THE VESTING SCHEDULE AND THE
TERMINATION OF THE WARRANTS

 

Warrant No.:         1

Issue Date:            March 6, 2008

 

19

--------------------------------------------------------------------------------


 

WARRANT TO PURCHASE COMMON STOCK
OF
POWER-ONE, INC.

 

THIS CERTIFIES THAT for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, PWER BRIDGE, LLC., a Nevada limited
liability company, or its permitted registered assigns (the “Registered
Holder”), is entitled, subject to the terms and conditions of the Warrant
Agreement (as defined below), to purchase from Power-One, Inc., a Delaware
corporation (the “Company”), at any time and from time to time, subject to the
terms and conditions relating to vesting and termination contained in the
Warrant Agreement referred to below, on or prior to the Expiration Date,
2,000,000 shares of the Company at the Warrant Exercise Price, upon surrender of
this Warrant at the principal office of the Company, together with a duly
completed and executed notice of exercise in the form attached hereto and
payment in cash (by wire transfer or by certified or bank cashier’s check), or
on a cashless basis as provided in Section 3.2(b) of the Warrant Agreement, of
the Warrant Exercise Price for each Share then being so purchased and any
applicable transfer taxes. The Warrant Exercise Price and the number and kind of
Shares purchasable upon exercise of this Warrant are subject to adjustment as
provided in the Warrant Agreement.

 

This Warrant is subject to, and entitled to the benefits of, all of the terms,
provisions and conditions of a Warrant Agreement dated as of March 6, 2008 (the
“Warrant Agreement”) by and between the Company and PWER Bridge, LLC, which
Warrant Agreement is hereby incorporated herein by reference and made a part
hereof and to which Warrant Agreement reference is hereby made for a full
description of the rights, limitations of rights, obligations, duties and
immunities hereunder of the Company and the Registered Holder of this Warrant,
including without limitation the terms and conditions relating to vesting and
termination of the Warrants contained in the Warrant Agreement.  All capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Warrant Agreement.  Copies of the Warrant Agreement are
on file at the principal office of the Company and may be obtained from the
Secretary of the Company, without charge, upon written request by the Registered
Holder.

 

The Registered Holder may be treated by the Company and all other Persons
dealing with this Warrant as the absolute owner hereof for any purpose and as
the Person entitled to exercise the rights represented hereby, or to the
transfer hereof on the books of the Company in accordance with the terms and
conditions set forth in the Warrant Agreement, any notice to the contrary
notwithstanding, and until such transfer on such books, the Company may treat
the Registered Holder hereof as the owner for all purposes.

 

If this Warrant shall be exercised in part, the Registered Holder shall be
entitled to receive upon surrender hereof, another Warrant or Warrants
representing the unexercised portion of this Warrant.

 

20

--------------------------------------------------------------------------------


 

No fractional shares of Common Stock will be issued upon the exercise of the
Warrant, but in lieu thereof a cash payment will be made, as provided in the
Warrant Agreement.

 

The Registered Holder shall not be entitled to vote with respect to or receive
dividends on the Shares purchasable upon exercise of this Warrant or be deemed
the holder of Shares or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained in the Warrant Agreement or herein be construed to confer upon such
Registered Holder, as such, any of the rights of a shareholder of the Company or
any right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action, until this Warrant shall have been exercised and the Shares
issuable upon the exercise hereof shall have become deliverable as provided in
the Warrant Agreement.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Power-One, Inc. has caused this Warrant to be executed by an
authorized officer of the Company and attested by its Secretary or an Assistant
Secretary.

 

 

POWER-ONE, INC.

 

 

 

 

 

 

By:

/s/ R. THOMPSON

 

 

 

Name: Richard J. Thompson

 

 

 

Title: Authorized Officer

 

 

 

Attest:

/s/ R. HOLLIDAY

 

 

Name: Randall H. Holliday

 

 

Title: Secretary or Assistant Secretary

 

 

 

 

Dated:

 

 

 

22

--------------------------------------------------------------------------------

 